Exhibit 10.1

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of May 23, 2012 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation with a loan production office located at 8705 SW Nimbus,
Suite 240, Beaverton, Oregon 97008 (“Bank”), and JIVE SOFTWARE, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. This Agreement amends and restates, in
its entirety, the terms of that certain Amended and Restated Loan and Security
Agreement between Borrower and Bank dated as of October 14, 2008, as amended
from time to time (the “Existing Loan Agreement”). The parties agree as follows:

 

  1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

  2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
under the Revolving Line may be repaid and, prior to the Revolving Line Maturity
Date, reborrowed, subject to the applicable terms and conditions precedent
herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Loan Obligations relating to the Revolving Line shall be
immediately due and payable.

2.1.2 Letters of Credit.

(a) Until the Revolving Line Maturity Date, Bank shall issue or have issued
Letters of Credit denominated in Dollars or a Foreign Currency for Borrower’s
account. The aggregate Dollar Equivalent of the face amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) may not exceed Three Million Dollars ($3,000,000.00),
minus (i) the sum of all amounts used for Cash Management Services, minus
(ii) the FX Reduction Amount, and minus (iii) the Secured Swap Obligations.

(b) If, on the effective date of any termination of this Agreement, there are
any outstanding Letters of Credit, then on such date Borrower shall provide to
Bank cash collateral in an amount equal to one hundred five percent (105.0%) of
the aggregate face amount of all such Letters of Credit denominated in Dollars
plus one hundred ten percent (110.0%) of the Dollar Equivalent of the aggregate
face amount of all such Letters of Credit denominated in Foreign Currency, plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Loan Obligations relating to such Letters of Credit. All Letters of Credit shall
be in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.

 

-1-



--------------------------------------------------------------------------------

(c) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

(d) Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as an Advance to Borrower of the Dollar Equivalent of
the amount thereof (plus fees and charges in connection therewith such as wire,
cable, SWIFT or similar charges).

(e) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10.0%) of the face amount of such Letter of Credit. The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

2.1.3 FX Forward Contracts. Until the Revolving Line Maturity Date, Borrower may
enter into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10.0%) of
each outstanding FX Forward Contract. The aggregate amount of FX Forward
Contracts at any one time may not exceed ten (10) times (a) Three Million
Dollars ($3,000,000.00), minus (b) the sum of all amounts used for Cash
Management Services, minus (c) the Dollar Equivalent of the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and minus (d) the Secured Swap
Obligations. The amount otherwise available for Credit Extensions under
Section 2.1.2 and Section 2.1.4 shall be reduced by an amount equal to ten
percent (10.0%) of each outstanding FX Forward Contract (the “FX Reduction
Amount”). Any amounts needed to fully reimburse Bank for any amounts not paid by
Borrower in connection with FX Forward Contracts will accrue interest at the
interest rate applicable to Advances.

2.1.4 Cash Management Services. Until the Revolving Line Maturity Date, Borrower
may use up to (a) Three Million Dollars ($3,000,000.00), minus (b) the Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve),
minus (c) the FX Reduction Amount and minus (d) the Secured Swap Obligations,
for Bank’s cash management services, which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”). Any amounts Bank pays on behalf of Borrower for any Cash
Management Services will accrue interest at the interest rate applicable to
Advances.

2.1.5 Term Loan Advances.

(a) Availability.

(i) Existing Term Advance. Borrower acknowledges that, as of the Effective Date,
the outstanding principal balance of the 2011 Senior Term Advance (as defined in
the Existing Loan Agreement) is Twelve Million Dollars ($12,000,000.00) (the
“Existing Term Advance”), and there is no further availability with respect
thereto. Borrower hereby confirms that (A) the Existing Term Advance shall be a
Prime Rate Credit Extension and (B) the Selected Amortization Number for the
Existing Term Advance shall be twenty (20).

(ii) Converted Advances. Upon Borrower’s written request to Bank, some or all of
the Advances outstanding at any time may be converted and deemed to be term
advances hereunder with a term equal to that number of months as shall equal the
Selected Amortization Number for such Converted Advance multiplied by three
(each, a “Converted Advance” and, collectively, the “Converted Advances”).

 

-2-



--------------------------------------------------------------------------------

(iii) Generally; Limitations. The Existing Term Advance and any Converted
Advance shall each be referred to herein as a “Term Loan Advance” and,
collectively, the “Term Loan Advances”, in each case made by Bank. Borrower
shall not request and Bank shall not be required to make more than four (4) Term
Loan Advances (which shall include the Existing Term Advance) in any twelve
(12) month period. Each Term Loan Advance shall be in an amount of at least One
Million Dollars ($1,000,000.00).

(b) Repayment. Commencing on the first (1st) day of the calendar quarter
following the Funding Date of each Term Loan Advance and continuing on the first
(1st) day of each calendar quarter thereafter, Borrower shall repay such Term
Loan Advance in (i) the Selected Amortization Number of consecutive equal
quarterly installments of principal, each in an amount equal to the principal
amount of such Term Loan Advance as of its Funding Date divided by the Selected
Amortization Number, plus (ii) payments of accrued interest on each applicable
Interest Payment Date at the rate set forth in Section 2.3(b). All outstanding
principal and accrued and unpaid interest under each Term Loan Advance, and all
other outstanding Loan Obligations with respect to such Term Loan Advance, are
due and payable in full on the Term Loan Maturity Date applicable to such Term
Loan Advance.

2.1.6 General Provisions Relating to the Credit Extensions. Each Credit
Extension shall, at Borrower’s option in accordance with the terms of this
Agreement, be either in the form of a Prime Rate Credit Extension or a LIBOR
Credit Extension; provided that in no event shall Borrower maintain at any time
LIBOR Credit Extensions having more than two (2) different Interest Periods.
Borrower shall pay interest accrued on the Credit Extensions at the rates and in
the manner set forth in Section 2.3.

2.1.7 Prepayments. Borrower may prepay all or any portion of any Advances or
Term Loan Advances at any time, provided, however, (a) Borrower shall provide at
least five (5) Business Days’ written notice of any such prepayment and (b) with
respect to LIBOR Credit Extensions, nothing herein shall limit the requirement
that Borrower pay amounts owing in connection with such prepayment pursuant to
Sections 3.6 and/or 3.7.

2.2 Overadvances. If, at any time, the sum of (a) the aggregate outstanding
principal amount of any Advances, plus (b) the aggregate outstanding principal
amount of the Term Loan Advances, exceeds the Revolving Line, Borrower shall
immediately pay to Bank in cash such excess.

2.3 Payment of Interest on the Credit Extensions.

(a) Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the Funding Date for such Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.

(b) Interest Rate. Each Credit Extension shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) the Prime Rate plus the Prime Rate
Margin, or (ii) the LIBOR Rate plus the LIBOR Rate Margin, as the case may be.
Pursuant to the terms hereof, interest on each Credit Extension shall be paid in
arrears on each Interest Payment Date. Interest shall also be paid on the date
of any prepayment of any Credit Extension pursuant to this Agreement for the
portion of such Credit Extension so prepaid and upon payment (including
prepayment) in full thereof. All accrued but unpaid interest on Advances shall
be due and payable on the Revolving Line Maturity Date, and all accrued but
unpaid interest on each Term Loan Advance shall be due and payable on the
applicable Term Loan Maturity Date.

(c) Default Rate. At Bank’s election, upon the occurrence and during the
continuance of an Event of Default, Loan Obligations shall bear interest at a
rate per annum which is five percent (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Loan Obligations.
Payment or acceptance of the increased interest rate provided in this
Section 2.3(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

 

-3-



--------------------------------------------------------------------------------

(d) Prime Rate Credit Extensions. Each change in the interest rate of the Prime
Rate Credit Extensions based on changes in the Prime Rate shall be effective on
the effective date of such change and to the extent of such change.

(e) LIBOR Credit Extensions. The interest rate applicable to each LIBOR Credit
Extension shall be determined in accordance with Section 3.6(a) hereunder.
Subject to Sections 3.6 and 3.7, such rate shall apply during the entire
Interest Period applicable to such LIBOR Credit Extension, and interest
calculated thereon shall be payable on the Interest Payment Date applicable to
such LIBOR Credit Extension.

(f) Debit of Accounts. Bank, for itself and as agent for the Secured Swap
Providers, may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank or any Secured Swap Provider when due. These debits
shall not constitute a set-off.

2.4 Fees. Borrower shall pay to Bank:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of Twenty-Five
Thousand Dollars ($25,000.00), on the Effective Date;

(b) Anniversary Fees. For each twelve (12) month anniversary of the Effective
Date occurring on or prior to the Revolving Line Maturity Date, a fully earned,
non-refundable anniversary fee of Twenty Thousand Dollars ($20,000.00), which
anniversary fees shall be due and payable on the earlier to occur of (i) such
twelve (12) month anniversary of the Effective Date and (ii) the acceleration of
the Obligations after the occurrence of an Event of Default. For the sake of
clarity, unless already due pursuant to (ii) in the prior sentence, the
anniversary fee of Twenty Thousand Dollars ($20,000) shall not be due or payable
in the event this Agreement is terminated prior to the applicable anniversary;

(c) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance of such Letter of Credit, each
anniversary of the issuance during the term of such Letter of Credit, and upon
the renewal of such Letter of Credit by Bank;

(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly on the first (1st) day of each quarter, in
arrears, on a calendar year basis, in an amount equal to the Unused Revolving
Line Margin per annum of the average unused portion of the Revolving Line. The
unused portion of the Revolving Line, for purposes of this calculation, shall
equal the difference between (i) the Revolving Line and (ii) the average for the
period of the daily closing balance of each of the Advances and the Term Loan
Advances outstanding. Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section 2.4(d) notwithstanding any termination of the Agreement
or the suspension or termination of Bank’s obligation to make loans and advances
hereunder; and

(e) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement and the other Loan
Documents) incurred through and after the Effective Date, when due.

2.5 Payments; Application of Payments.

(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in Dollars, without setoff
or counterclaim, before 12:00 p.m. Pacific time on the date when due. Payments
of principal and/or interest received after 12:00 p.m. Pacific time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment shall be due the
next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.

(b) Bank shall apply the whole or any part of collected funds against the
Revolving Line and the other Loan Obligations then due and owing to Bank, or
credit such collected funds to a depository account of Borrower with Bank (or an
account maintained by an Affiliate of Bank), the order and method of such
application to be directed by Borrower.

 

-4-



--------------------------------------------------------------------------------

(c) Notwithstanding any provision herein to the contrary, all payments received
or collected by Bank (including proceeds for the realization of Collateral)
after any or all of the Obligations have been accelerated after the occurrence
and during the continuance of an Event of Default (so long as such acceleration
has not been rescinded) or upon the occurrence of an additional termination
event (as defined under the respective Secured Rate Contract) with Borrower as
the affected party (unless otherwise waived) or upon the designation of an early
termination date with respect to any Secured Rate Contract with Borrower as the
defaulting or affected party, shall be applied as follows:

first, to payment of costs and expenses, including Bank Expenses, of Bank
payable or reimbursable by Borrower under the Loan Documents;

second, to (i) the payment of all accrued unpaid interest on the Obligations and
fees owed to Bank, and (ii) the payment of any ordinary course settlement
payments (including “Unpaid Amounts” as defined in the Secured Rate Contract)
then due and payable to any Secured Swap Provider under its Secured Rate
Contracts, after such ordinary course settlement payments have been reduced by
the amount of any cash collateral that has been made available to such Secured
Swap Provider to secure the obligations under such Secured Rate Contract;

third, to (i) the payment of principal of the Loan Obligations including,
without limitation any reimbursement obligations in respect of Letters of Credit
that are then due and payable; (ii) the payment of all termination payments (but
excluding Unpaid Amounts paid under clause “second” above) under the Secured
Rate Contracts then due and payable to any Secured Swap Provider, after such
termination payments have been reduced by the amount of any cash collateral that
has been made available to such Secured Swap Provider to secure the obligations
under such Secured Rate Contract; and (iii) the cash collateralization of one
hundred ten percent (110.0%) of the face amount of any unmatured Letters of
Credit to the extent not then due and payable; and (iv) the cash
collateralization of any other unmatured Secured Swap Obligations in an amount
necessary to secure the obligations of Borrower to any Secured Swap Provider
under its Secured Rate Contracts;

fourth, to payment of any other amounts owing constituting Obligations; and

fifth, any remainder shall be for the account of and paid to whomever may be
lawfully entitled thereto.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (y) Bank, each Secured Swap Provider and each other
Persons entitled to payment shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses second, third and fourth
above.

 

  3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents;

(b) duly executed original signatures to the Control Agreements with SVB Asset
Management and other financial institutions where accounts are maintained;

(c) Borrower’s Operating Documents and a long form good standing certificate of
Borrower certified by the Secretary of State of the State of Delaware and a good
standing certificate of Borrower certified by the Secretary of State of the
State of Oregon, in each case as of a date no earlier than thirty (30) days
prior to the Effective Date;

(d) Secretary’s Certificate with completed Borrowing Resolutions for Borrower;

(e) certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

-5-



--------------------------------------------------------------------------------

(f) a bailee’s waiver in favor of Bank for Borrower’s location with Sungard,
together with the duly executed original signature thereto;

(g) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto;

(h) evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses and
endorsements in favor of Bank; and

(i) payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension and including the
conversion of any Advance pursuant to Section 2.1.5(a), is subject to the
following conditions precedent:

(a) timely receipt of an executed Notice of Borrowing;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c) in Bank’s reasonable discretion, there has not been a Material Adverse
Change.

3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4 Procedures for Borrowing.

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of a Credit Extension set forth in this Agreement, each Credit Extension
shall be made upon Borrower’s irrevocable written notice delivered to Bank in
the form of a Notice of Borrowing, executed by a Responsible Officer of Borrower
or his or her designee or without instructions if the Credit Extensions are
necessary to meet Obligations which have become due. Bank may rely on any
telephone notice given by a person whom Bank reasonably believes is a
Responsible Officer or designee. Borrower will indemnify Bank for any loss Bank
suffers due to such reliance. Such Notice of Borrowing must be received by Bank
prior to 12:00 p.m. Pacific time, (i) at least three (3) Business Days prior to
the requested Funding Date, in the case of LIBOR Credit Extensions, and (ii) on
the requested Funding Date, in the case of Prime Rate Credit Extensions,
specifying:

(1) the amount of the Credit Extension;

(2) the requested Funding Date;

(3) whether the requested Credit Extension shall be an Advance or Term Loan
Advance;

 

-6-



--------------------------------------------------------------------------------

(4) if the requested Credit Extension is a Term Loan Advance, the Specified
Amortization Number;

(5) whether the Credit Extension is to be comprised of LIBOR Credit Extensions
or Prime Rate Credit Extensions; and

(6) the duration of the Interest Period applicable to any such LIBOR Credit
Extensions included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Credit
Extension comprised of LIBOR Credit Extensions, such Interest Period shall be
thirty (30) days.

(b) The proceeds of all such Credit Extensions will then be made available to
Borrower on the Funding Date by Bank by transfer to the Designated Deposit
Account and, subsequently, by wire transfer to such other account as Borrower
may instruct in the Notice of Borrowing. No Credit Extensions shall be deemed
made to Borrower, and no interest shall accrue on any such Credit Extension,
until the related funds have been deposited in the Designated Deposit Account.

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Credit Extensions, Borrower may, upon
irrevocable written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Credit Extensions into
LIBOR Credit Extensions;

(2) elect to continue on any Interest Payment Date any LIBOR Credit Extensions
maturing on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Credit Extensions
maturing on such Interest Payment Date into Prime Rate Credit Extensions.

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 12:00 p.m. Pacific time (i) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Credit Extensions are to be converted into or continued as LIBOR
Credit Extensions; and (ii) on the Conversion Date, if any LIBOR Credit
Extensions are to be converted into Prime Rate Credit Extensions, in each case
specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Credit Extensions to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR Credit
Extensions, Borrower shall have failed to timely select a new Interest Period to
be applicable to such LIBOR Credit Extensions, Borrower shall be deemed to have
elected to convert such LIBOR Credit Extensions into Prime Rate Credit
Extensions.

(d) Any LIBOR Credit Extensions shall, at Bank’s option, convert into Prime Rate
Credit Extensions in the event that (i) an Event of Default shall exist, or
(ii) the aggregate principal amount of the Prime Rate Credit Extensions which
have been previously converted to LIBOR Credit Extensions, or the aggregate
principal amount of existing LIBOR Credit Extensions continued, as the case may
be, at the beginning of an Interest Period shall at any time during such
Interest Period exceed the Revolving Line. Borrower agrees to pay Bank, upon
demand by Bank (or Bank may, at its option, charge the Designated Deposit
Account or any other account Borrower maintains with Bank) any amounts required
to compensate Bank for any loss (including loss of anticipated profits), cost,
or expense incurred by Bank, as a result of the conversion of LIBOR Credit
Extensions to Prime Rate Credit Extensions pursuant to any of the foregoing.

 

-7-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Credit Extensions, but the provisions
hereof shall be deemed to apply as if Bank had purchased such deposits to fund
the LIBOR Credit Extensions.

3.6 Special Provisions Governing LIBOR Credit Extensions. Notwithstanding any
other provision of this Agreement to the contrary, the following provisions
shall govern with respect to LIBOR Credit Extensions as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Credit
Extensions for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Credit Extension, that by reason of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Credit Extension on the
basis provided for in the definition of LIBOR, Bank shall on such date give
notice (by facsimile or by telephone confirmed in writing) to Borrower of such
determination, whereupon (i) no Credit Extensions may be made as, or converted
to, LIBOR Credit Extensions until such time as Bank notifies Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
LIBOR Credit Extensions in respect of which such determination was made shall be
deemed to be rescinded by Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its LIBOR Credit Extensions and
any loss, expense or liability incurred by Bank in connection with the
liquidation or re-employment of such funds) such that Bank may incur: (i) if for
any reason (other than a default by Bank or due to any failure of Bank to fund
LIBOR Credit Extensions due to impracticability or illegality under
Sections 3.7(e) and 3.7(f)) a borrowing or a conversion to or continuation of
any LIBOR Credit Extension does not occur on a date specified in a Notice of
Borrowing or a Notice of Conversion/Continuation, as the case may be, or (ii) if
any principal payment or any conversion of any of its LIBOR Credit Extensions
occurs on a date prior to the last day of an Interest Period applicable to that
Credit Extension.

(d) Assumptions Concerning Funding of LIBOR Credit Extensions. Calculation of
all amounts payable to Bank under this Section 3.6 and under Section 3.7 shall
be made as though Bank had actually funded each of its relevant LIBOR Credit
Extensions through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to the definition of LIBOR Rate in an amount equal to the
amount of such LIBOR Credit Extension and having a maturity comparable to the
relevant Interest Period; provided, however, that Bank may fund each of its
LIBOR Credit Extensions in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this Section 3.6 and under Section 3.7.

(e) LIBOR Credit Extensions After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have a Credit
Extension be made or continued as, or converted to, a LIBOR Credit Extension
after the expiration of any Interest Period then in effect for such Credit
Extension and (ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue LIBOR
Credit Extensions referred to therein as Prime Rate Credit Extensions.

 

-8-



--------------------------------------------------------------------------------

3.7 Additional Requirements/Provisions Regarding LIBOR Credit Extensions.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Credit Extension prior to the last day of the Interest Period for such LIBOR
Credit Extension, Borrower shall immediately notify Borrower’s account officer
at Bank and, on demand by Bank, pay Bank the amount (if any) by which (i) the
additional interest which would have been payable on the amount so received had
it not been received until the last day of such Interest Period exceeds (ii) the
interest which would have been recoverable by Bank by placing the amount so
received on deposit in the certificate of deposit markets, the offshore currency
markets, or United States Treasury investment products, as the case may be, for
a period starting on the date on which it was so received and ending on the last
day of such Interest Period at the interest rate determined by Bank in its
reasonable discretion. Bank’s determination as to such amount shall be
conclusive absent manifest error.

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Credit Extensions
relating thereto (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), in each case resulting from any
Regulatory Change which:

(1) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Credit Extensions (other than changes which
affect taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(2) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Credit Extensions or any
deposits referred to in the definition of LIBOR); or

(3) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

(c) Bank will notify Borrower of any event occurring after the Effective Date
which will entitle Bank to compensation pursuant to this Section 3.7 as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7. Determinations and allocations by Bank for purposes of this
Section 3.7 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make LIBOR Credit Extensions, of making or maintaining LIBOR
Credit Extensions, or on amounts receivable by it in respect of LIBOR Credit
Extensions, and of the additional amounts required to compensate Bank in respect
of any Additional Costs, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7 for any amounts
incurred more than six months prior to the date that Bank notifies Borrower of
Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

(d) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7(d) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

(e) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Credit Extensions for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
LIBOR

 

-9-



--------------------------------------------------------------------------------

Credit Extensions, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank’s obligation to make the LIBOR Credit
Extensions shall terminate; provided, however, Credit Extensions shall not
terminate if Bank and Borrower agree in writing to a different interest rate
applicable to LIBOR Credit Extensions.

(f) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Credit Extensions, or to perform its obligations hereunder, upon demand by
Bank, Borrower shall prepay the Credit Extensions in full with accrued interest
thereon and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(a)). Notwithstanding the foregoing, to the extent a determination by
Bank as described above relates to a LIBOR Credit Extension then being requested
by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c), to (i) rescind such Notice of Borrowing or Notice
of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Credit
Extension or to have outstanding Credit Extensions converted into or continued
as Prime Rate Credit Extensions by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such modification on the date on which Bank
gives notice of its determination as described above.

 

  4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, for itself and as
agent for each Secured Swap Provider, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Bank, for itself and as agent for each Secured Swap Provider, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. If this Agreement is terminated, Bank’s Lien in
the Collateral shall continue until (i) the Obligations (excluding inchoate
indemnity obligations) are repaid in full in cash; and (ii) any Contingent
Obligations (excluding inchoate indemnity obligations but including unmatured
Obligations arising under Letters of Credit, FX Forward Contracts, Cash
Management Services and Secured Rate Contracts) are secured with cash collateral
in an amount and on terms set forth in this Agreement or otherwise reasonably
satisfactory to Bank and to each Secured Swap Provider (such event described in
clauses (i) and (ii) being the “Payment in Full” of the Obligations). Upon
Payment in Full of the Obligations and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00), Borrower shall promptly notify
Bank in a writing signed by Borrower of the general details thereof and grant to
Bank, for itself and as agent for each Secured Swap Provider, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect the interest or rights of Bank, for itself
and as agent for each Secured Swap Provider, including a notice that any
disposition of the Collateral not permitted hereunder, by either Borrower or any
other Person, shall be deemed to violate the rights of Bank and the Secured Swap
Providers under the Code. Such financing statements may indicate the Collateral
as “all assets of the Debtor” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

  5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower and each of
its Subsidiaries are duly existing and in good standing, if applicable, as
Registered Organizations in their respective jurisdictions of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do

 

-10-



--------------------------------------------------------------------------------

so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement and any representations referring
to the Perfection Certificate shall be deemed to refer to the Perfection
Certificate as updated by such information). If Borrower is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Bank of such
occurrence and provide Bank with Borrower’s organizational identification
number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. To
the best of Borrower’s knowledge, the Accounts are bona fide, existing
obligations of Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
notified to Bank pursuant to Section 7.2. None of the components of the
Collateral shall be maintained at locations other than as provided in the
Perfection Certificate or as permitted pursuant to Section 7.2.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, as of the Effective Date,
Borrower is not a party to, nor is it bound by, any Restricted License.

5.3 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries that could reasonably be expected to result in, when
considered together with all such actions and proceedings, a Material Adverse
Change.

 

-11-



--------------------------------------------------------------------------------

5.4 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the dates and for the
periods presented. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on Borrower’s business. None of Borrower’s or
any of its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in compliance with applicable law in all material respects. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except to the extent the failure to do so
could not reasonably be expected to have a material adverse effect on their
respective businesses.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower, except for taxes, assessments, deposits and contributions in an
aggregate amount of less than One Hundred Fifty Thousand Dollars ($150,000.00).
Borrower may defer payment of any contested taxes, provided that Borrower (a) in
good faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Bank in writing
of the commencement of, and any material development in, the proceedings,
(c) posts bonds or takes any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a Permitted Lien. Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements,
including without limitation, Permitted Acquisitions and refinancing of existing
indebtedness, and not for personal, family, household or agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

 

-12-



--------------------------------------------------------------------------------

  6 AFFIRMATIVE COVENANTS

Until the termination of this Agreement and payment in full of all Obligations
(other than inchoate indemnity obligations), Borrower shall do all of the
following:

6.1 Government Compliance. Except as permitted in Section 7.3, maintain its and
all its Subsidiaries’ legal existence and good standing (if applicable) in their
respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business.

6.2 Financial Statements, Reports, Certificates. Deliver to Bank:

(a) Quarterly Financial Statements. Within five (5) days of filing with the SEC,
a company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for the applicable fiscal quarter on form
10Q, certified by a Responsible Officer and in a form reasonably acceptable to
Bank (the “Quarterly Financial Statements”);

(b) Quarterly Compliance Certificate. Together with the Quarterly Financial
Statements (and, with respect to the last quarter in Borrower’s fiscal year,
together with the filing of the 10K with the SEC), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such calendar quarter, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank shall reasonably request;

(c) Quarterly Consolidating Financial Statements. As soon as available, but no
later than forty five (45) days after the last day of each calendar quarter, a
company prepared consolidating balance sheet and income statement covering
Borrower’s and each of its Subsidiaries’ individual operations for such calendar
quarter, certified by a Responsible Officer and in a form acceptable to Bank;

(d) Annual Audited Financial Statements. Within five (5) days of filing with the
SEC, audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
KPMG LLP or another independent certified public accounting firm acceptable to
Bank in its reasonable discretion;

(e) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to any holders of Subordinated
Debt;

(f) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be, including, without limitation, Borrower’s 10K,
10Q and 8K reports.

(g) Notice of Default or Legal Actions. Promptly, and in any event within 5
Business Days of Borrower’s knowledge thereof, notice of (i) any event or
condition that constitutes an Event of Default, including a statement of the
curative action that Borrower proposes to take with respect thereto, and
(ii) any legal actions pending or threatened in writing against Borrower or any
of its Subsidiaries that, when considered together with all such actions and
proceedings, could reasonably be expected to result in a Material Adverse
Change, including a report regarding the actions that Borrower or such
Subsidiary is taking or intends to take with respect thereto; and

(h) Other Financial Information. Budgets, sales projections, operating plans and
other financial information reasonably requested by Bank.

Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address.

 

-13-



--------------------------------------------------------------------------------

6.3 Intentionally omitted.

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for (a) deferred payment of any taxes contested pursuant to
the terms of Section 5.8 hereof and (b) taxes, assessments, deposits and
contributions in an aggregate amount of less than One Hundred Fifty Thousand
Dollars ($150,000.00). Borrower shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee and waive
subrogation against Bank and shall provide that the insurer must give Bank at
least twenty (20) days’ notice before canceling or declining to renew its policy
(other than for non-payment of premium, in which case insurer must give Bank at
least ten (10) days’ notice). All liability policies shall show, or have
endorsements showing, Bank as an additional insured. Borrower shall give Bank at
least twenty (20) days’ notice before any of its property policies are cancelled
or not renewed (other than for non-payment of premium, in which case Borrower
must give Bank at least ten (10) days’ notice). At Bank’s request, Borrower
shall deliver certified copies of policies and evidence of all premium payments.
Proceeds payable to Borrower or Bank under any policy shall, at Bank’s option,
be payable to Bank on account of the Obligations. Notwithstanding the foregoing,
so long as no Event of Default has occurred and is continuing, Borrower shall
have the option of applying the proceeds of any casualty policy toward the
replacement or repair of destroyed or damaged property. If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.

6.6 Operating Accounts.

(a) Borrower will maintain its primary operating and depository accounts with
Bank.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder, which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

6.7 Financial Covenants. Maintain at all times, to be tested as of the last day
of each quarter as set forth below:

(a) Adjusted EBITDA. Adjusted EBITDA of (i) ($20,000,000.00) for the period
beginning on January 1, 2012 and ending on the last day of the fiscal quarter
ending on each of March 31, 2012, June 30, 2012, September 30, 2012 and
December 31, 2012, and (ii) $0.00 for the period beginning on January 1, 2013
and ending on the last day of the fiscal quarter ending on each of March 31,
2013, June 30, 2013, September 30, 2013 and December 31, 2013;

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least (i) at the end of
each fiscal quarter occurring on or prior to December 31, 2013, 2.0 to 1.0, and
(ii) at the end of each fiscal quarter commencing with the fiscal quarter ending
March 31, 2014, 1.50 to 1.0;

(c) Fixed Charge Coverage Ratio. At the end of each fiscal quarter commencing
with the fiscal quarter ending March 31, 2014, a Fixed Charge Coverage Ratio of
at least 1.50 to 1.0; and

(d) Total Leverage Ratio. At the end of each fiscal quarter commencing with the
fiscal quarter ending March 31, 2014, a Total Leverage Ratio of less than or
equal to 2.50 to 1.0.

6.8 Protection of Intellectual Property Rights.

(a) (i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its material Intellectual Property; (ii) promptly
advise Bank in writing of material infringements of its Intellectual Property;
and (iii) use commercially reasonable efforts to not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.

 

-14-



--------------------------------------------------------------------------------

(b) Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public). Borrower shall take such steps as Bank
reasonably requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.10 Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on ten (10) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books. Such inspections or audits shall
be conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing. The foregoing inspections and audits
shall be at Borrower’s expense, and the charge therefor shall be Eight Hundred
Fifty Dollars ($850.00) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.

6.11 Interest Rate Protection. If Borrower enters into Rate Contracts to hedge
the interest rate with respect to the Term Loan Advances, Borrower shall
maintain at all times such Rate Contracts with one or more Secured Swap
Providers selected by Bank in form and substance satisfactory to Bank and such
Secured Swap Providers, which Rate Contracts shall be Secured Rate Contracts
hereunder in an aggregate notional amount to at no time exceed one hundred
percent (100.0%) of the outstanding principal amount of the Term Loan Advances.

6.12 Creation/Acquisition of Subsidiaries. Notwithstanding and without limiting
the negative covenants contained in Section 7.3 and Section 7.7 hereof, in the
event that Borrower or any Subsidiary creates or acquires any Domestic
Subsidiary on or after the Effective Date (a “New Subsidiary”), Borrower shall
provide prior notice to Bank and, at Bank request take all such action as may be
reasonably required by Bank to cause each such New Subsidiary to become a
co-borrower or guarantor (as determined by Bank) under the Loan Documents and
grant a continuing pledge and security interest in and to the assets of such New
Subsidiary (substantially as described on Exhibit A hereto), all pursuant to
documentation reasonably acceptable to Bank (and including, without limitation,
delivery to Bank of any stock certificates, units or other evidence of ownership
in respect of Subsidiaries of such New Subsidiary). Borrower shall grant and
pledge to Bank a first priority perfected security interest in the stock, units
or other evidence of ownership of each New Subsidiary (including delivery to
Bank of such stock, units or other evidence of ownership). In addition, Borrower
hereby agrees that, upon Bank’s request (a “Joinder Request”), Borrower shall
promptly take the actions contemplated herein with respect to Jive Holdco.

6.13 Post-Closing Requirements.

(a) Deliver to Bank, within ninety (90) days of the Effective Date, a
fully-executed lien waiver and access agreement with respect to Borrower’s
location with IO Data Centers at 615 N. 48th Street, Phoenix, Arizona 85008, in
form and substance satisfactory to Bank.

(b) For a period of ninety (90) days following the Effective Date, use its best
efforts to obtain and deliver to Bank a fully-executed lien waiver and access
agreement with respect to Borrower’s location with SunGard at 3431 North Windsor
Drive, Aurora, Colorado 80011, in form and substance satisfactory to Bank.

6.14 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.

 

-15-



--------------------------------------------------------------------------------

  7 NEGATIVE COVENANTS

Until the termination of this Agreement and payment in full of all Obligations
(other than inchoate indemnity obligations), Borrower shall not do any of the
following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business; (e) Transfers
of property in the ordinary course of business for reasonably equivalent
consideration; (f) Transfers to Borrower from any of its Subsidiaries;
(g) Transfers in connection with a Permitted Acquisition of a portion of the
assets or rights acquired for reasonably equivalent consideration; and (h) other
Transfers of assets not otherwise permitted in this Section 7.1, of up to Five
Hundred Thousand Dollars ($500,000.00) in the aggregate per year.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) if a Key Person ceases to hold such office with Borrower and a
replacement for such Key Person (including an interim replacement) acceptable to
Borrower’s board of directors is not made within ninety (90) days; or
(ii) permit or suffer a Change in Control. Borrower shall not, without at least
thirty (30) days prior written notice to Bank: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Five Hundred Thousand Dollars ($500,000.00) in
Borrower’s assets or property) or deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of Five Hundred Thousand Dollars
($500,000.00) to a bailee at a location other than to a bailee and at a location
already disclosed in the Perfection Certificate, (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization. If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Five Hundred
Thousand Dollars ($500,000.00) to a bailee not already disclosed in the
Perfection Certificate, and Bank and such bailee are not already parties to a
bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its sole discretion.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except (i) Permitted Acquisitions,
(ii) the acquisition of capital stock of a Subsidiary that constitutes a
Permitted Investment and (iii) a Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, except for Permitted Liens that are permitted to have
superior priority to Bank’s Lien in this Agreement, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property in favor of Bank, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, other than Permitted
Distributions; or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s

 

-16-



--------------------------------------------------------------------------------

business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person; (b) transactions among Borrower and its Subsidiaries and among
Borrower’s Subsidiaries so long as no Event of Default exists or could result
therefrom; (c) reasonable and customary director, officer and employee
compensation and other benefits and indemnification arrangements; and
(d) transactions approved by a majority of the disinterested members of the
board of directors.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except as permitted under the terms of the subordination, intercreditor, or
other similar agreement to which such Subordinated Debt is subject, or (b) make
any amendments to Subordinated Debt except that Borrower may make amendments so
long as such Subordinated Debt remains subordinated in right of payment to this
Agreement and any Liens securing such Subordinated Debt remain subordinate in
priority to Bank’s Lien hereunder to the same extent as originally contemplated
under the terms of the subordination, intercreditor, or other similar agreement
to which such Subordinated Debt is subject.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation or permit any of its Subsidiaries to do so, if the violation could
reasonably be expected to have a material adverse effect on Borrower’s business;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan (but in any case excluding any 401(k) plan) which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

 

  8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other Loan
Obligations within three (3) Business Days after such Loan Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date or the Term Loan Maturity Date,
as applicable). During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8(b), 6.10, 6.11, 6.12, or 6.13, or violates any covenant in
Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply to financial covenants or any other covenants set forth in clause
(a) above;

 

-17-



--------------------------------------------------------------------------------

8.3 Intentionally omitted.

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets with an aggregate value in excess of Five Hundred Thousand Dollars
($500,000.00) by any government agency, and the same under subclauses (i) and
(ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is, under any agreement to which Borrower is a party
with a third party or parties, any default resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount individually or in the aggregate in excess of Five
Hundred Thousand Dollars ($500,000.00);

8.7 Judgments. One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Five
Hundred Thousand Dollars ($500,000.00) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within thirty (30) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or

8.9 Subordinated Debt. Any subordination, intercreditor or similar agreement
with respect to any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
be in breach thereof or contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations shall for any reason be subordinated or shall not have the
priority contemplated by this Agreement.

 

  9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank,
for itself and as agent for each Secured Swap Provider, may, without notice or
demand, do any or all of the following:

(a) declare all Loan Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Loan Obligations are immediately due
and payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) for any Letters of Credit, (i) demand that Borrower deposit cash with Bank
in an amount equal to the sum of (A) one hundred five percent (105.0%) of the
face amount of all such Letters of Credit denominated in Dollars, and (B) one
hundred ten percent (110.0%) of the Dollar Equivalent of the face amount of all
such Letters of Credit denominated in a Foreign Currency, for all such Letters
of Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Loan Obligations relating to such Letters of
Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay

 

-18-



--------------------------------------------------------------------------------

such amounts, (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit, and (iii) deposit
with Bank, to hold as agent for the Secured Swap Providers, cash collateral in
an amount determined by Bank and/or the Secured Swap Providers to be necessary
to secure the unmatured obligations of Borrower under the Secured Rate
Contracts, and Borrower shall forthwith deposit and pay such amounts;

(d) terminate any FX Forward Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until the
Payment in Full of all Obligations and Bank is under no further obligation to
make Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until the Payment in Full of all Obligations and Bank’s
obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Loan Obligations and secured
by the Collateral. Bank will make reasonable efforts to provide

 

-19-



--------------------------------------------------------------------------------

Borrower with notice of Bank obtaining such insurance at the time it is obtained
or within a reasonable time thereafter. No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.

9.4 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in the order specified in Section 2.5(c). Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Bank and to any Secured Swap Provider for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable to Borrower or any
Secured Swap Provider or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default (except as expressly provided
for herein), nonpayment at maturity, release, compromise, settlement, extension,
or renewal of accounts, documents, instruments, chattel paper, and guarantees
held by Bank on which Borrower is liable.

 

  10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

  

Jive Software, Inc.

915 SW Stark Street, Suite 400

Portland, Oregon 97205

Attn: Bryan LeBlanc

Fax: (503) 961-1047

Email: bryan.leblanc@jivesoftware.com

 

-20-



--------------------------------------------------------------------------------

If to Bank:

  

Silicon Valley Bank

8705 SW Nimbus, Suite 240

Beaverton, Oregon 97008

Attn: Mr. Ron Sherman

Fax: (503) 526-0818

Email: RSherman@svb.com

with a copy to:

  

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: David A. Ephraim, Esquire

Fax: (617) 880-3456

Email: DEphraim@riemerlaw.com

 

  11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self- help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

 

-21-



--------------------------------------------------------------------------------

  12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms of the Warrant).

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank, any
Secured Swap Provider and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing Bank
(each, an “Indemnified Person”) harmless against: (a) all obligations, demands,
claims, and liabilities (collectively, “Claims”) claimed or asserted by any
other party in connection with the transactions contemplated by the Loan
Documents or any Secured Rate Contract; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank or Secured Swap Provider and Borrower
contemplated by the Loan Documents or any Secured Rate Contract (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses or
expenses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement, the other Loan Documents and the Secured Rate
Contracts.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. With the written consent of Borrower, Bank
may correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties.

12.6 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, no
amendment, waiver or consent of this Agreement or any Loan Document altering the
ratable treatment of the Secured Swap Obligations and resulting in such Secured
Swap Obligations being junior in right of payment to principal on the Loan
Obligations owing to Bank, or resulting in Secured Swap Obligations owing to any
Secured Swap Provider becoming unsecured (other than releases and modifications
of Liens permitted in accordance with the terms hereof), in each manner adverse
to any Secured Swap Provider, shall be effective without the written consent of
such Secured Swap Provider.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and the Payment in Full of all Obligations. The obligation of Borrower
in Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

 

-22-



--------------------------------------------------------------------------------

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall obtain any prospective transferee’s or purchaser’s agreement to the terms
of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained herein.
Confidential information does not include information that is either: (i) in the
public domain or in Bank’s possession when disclosed to Bank, or becomes part of
the public domain after disclosure to Bank; or (ii) disclosed to Bank by a third
party if Bank does not know that the third party is prohibited from disclosing
the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

12.10 Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement and the other Loan Documents. In cases of uncertainty this Agreement
and the other Loan Documents shall be construed without regard to which of the
parties caused the uncertainty to exist.

12.14 Relationship. The relationship of the parties to this Agreement and the
other Loan Documents is determined solely by the provisions of this Agreement
and the other Loan Documents. The parties do not intend to create any agency,
partnership, joint venture, trust, fiduciary or other relationship with duties
or incidents different from those of parties to an arm’s-length contract.

 

  13 DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

-23-



--------------------------------------------------------------------------------

“Additional Costs” is defined in Section 3.7(b).

“Adjusted EBITDA” shall mean, for any period of determination, (a) EBITDA minus
(b) unfunded capital expenditures.

“Adjusted Quick Ratio” is a ratio, determined on a consolidated basis, of
(a) Quick Assets to (b) (i) Current Liabilities minus (ii) the current portion
of Deferred Revenue.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns ten
percent (10.0%) or more or controls directly or indirectly the Person, any
Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the Revolving Line, minus (b) the aggregate
outstanding principal amount of the Term Loan Advances, minus (c) the aggregate
outstanding principal amount of the Advances.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents and the Secured Rate Contracts to which it is a party, (b) that
attached as an exhibit to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents and
the Secured Rate Contacts to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents and the Secured Rate
Contracts on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Credit Extension, the term “Business Day”
shall also mean a day on which dealings are carried on in the London interbank
market, and if any determination of a “Business Day” shall relate to an FX
Forward Contract, such “Business Day” must also be an F/X Business Day.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit issued
maturing no more than one (1) year after issue; (d) money market funds at least
ninety-five percent (95%) of the assets of which constitute Investments of the
kinds described in clauses (a) through (c) of this definition; and
(e) Investments permitted by Borrower’s investment policy, as amended from time
to time, provided that such investment policy (and any such amendment thereto)
has been approved in writing by Bank.

“Cash Management Services” is defined in Section 2.1.4.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the

 

-24-



--------------------------------------------------------------------------------

meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing fifty percent (50%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.

“Claims” is defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another, in each case, directly or
indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations under any Rate Contract; but “Contingent Obligation” does
not include endorsements in the ordinary course of business. The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Credit Extension into another Interest Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Credit Extension to a LIBOR Credit Extension or a LIBOR Credit Extension to
a Prime Rate Credit Extension.

“Converted Advance” and “Converted Advances” are defined in Section 2.1.5(a).

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, Term Loan Advance or any other extension
of credit by Bank for Borrower’s benefit under this Agreement.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year, determined on a consolidated basis.

“Default Rate” is defined in Section 2.3(c).

 

-25-



--------------------------------------------------------------------------------

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account identified in writing
to Bank and maintained with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean, for any period of determination, determined on a
consolidated basis, (a) Borrower’s Net Income plus (b) to the extent deducted in
the calculation of Borrower’s Net Income, Interest Expense, income tax expense,
depreciation expense and amortization expense, plus (c) other non-recurring
expenses or charges that do not represent a cash item in such period or any
future period, including stock based compensation and any purchase accounting
adjustments , plus (d) impairment of goodwill, intangible and tangible assets
approved by Bank on a case-by-case basis, plus (e) any increase in Borrower’s
Deferred Revenue from the prior period, plus (f) any other adjustments approved
by Bank on a case-by-case basis, and minus (g) any decrease in Borrower’s
Deferred Revenue from the prior period. For the purposes of calculating EBITDA
for purposes of calculating the financial covenants set forth in Section 6.7, if
at any time during the period for which such calculation is being made, Borrower
or any of its Subsidiaries shall have made a Permitted Acquisition, EBITDA for
such period shall be calculated on a Pro Forma Basis.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Existing Loan Agreement” is defined in the preamble hereof.

“Existing Term Advance” is defined in Section 2.1.5(a).

“Fixed Charge Coverage Ratio” shall mean, at any date of determination,
determined on a consolidated basis, the ratio of (a) EBITDA for the twelve
(12) month period ending on such date of determination to (b) the sum of
(i) Interest Expense and taxes paid by Borrower and its Subsidiaries during the
twelve (12) month period ending on such date of determination, and
(ii) scheduled principal payments on Funded Debt for the twelve (12) month
period commencing on such date of determination.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funded Debt” is, determined on a consolidated basis, all (a) borrowed money
(whether direct or indirect) incurred, assumed, or guaranteed, plus (b) all
capital lease obligations, plus (c) all synthetic lease obligations, plus
(d) all obligations, contingent or otherwise, under any letters of credit, plus
(e) all obligations for the deferred purchase price of capital assets, plus
(f) all obligations under conditional sales agreements; provided, however,
Funded Debt shall not include (i) Borrower’s obligations under operating leases,
and (ii) Borrower’s obligations under guarantees provided in respect of
operating leases of Borrower’s Subsidiaries.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day; provided, however, (a) with
respect to the Existing Term Advance, the Funding Date shall be the Effective
Date and (b) with respect to any Converted Advance, the Funding Date shall be
the date of the conversion pursuant to Section 2.1.5(a).

 

-26-



--------------------------------------------------------------------------------

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reduction Amount” is defined in Section 2.1.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d) all
Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to Borrower;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with Rate
Contracts, and the interest portion of any deferred payment obligation
(including leases of all types).

“Interest Payment Date” means (a) with respect to any LIBOR Credit Extension,
the last day of each Interest Period applicable to such LIBOR Credit Extension,
and (b) with respect to Prime Rate Credit Extensions, (i) the first (1st) day of
each calendar quarter, and (ii) each date a Prime Rate Credit Extension is
converted into a LIBOR Credit Extension to the extent of the amount converted to
a LIBOR Credit Extension.

 

-27-



--------------------------------------------------------------------------------

“Interest Period” means, as to any LIBOR Credit Extension, the period commencing
on the date of such LIBOR Credit Extension, or on the conversion/continuation
date on which the LIBOR Credit Extension is converted into or continued as a
LIBOR Credit Extension, and ending on the date that is thirty (30), sixty (60),
or ninety (90) days thereafter, in each case as Borrower may elect in the
applicable Notice of Borrowing or Notice of Conversion/Continuation; provided,
however, that (a) no Interest Period with respect to any LIBOR Credit Extension
shall end later than the Revolving Line Maturity Date for Advances or the Term
Loan Maturity Date for Term Loan Advances, (b) the last day of an Interest
Period shall be determined in accordance with the practices of the LIBOR
interbank market as from time to time in effect, (c) if any Interest Period
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the following Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day,
(d) any Interest Period pertaining to a LIBOR Credit Extension that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Credit Extension.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“ISDA Master Agreement” means, as modified or supplemented from time to time,
the 1992 or 2002 ISDA Master Agreement and related schedule thereto, as
published by the International Swaps and Derivatives Association, Inc., as
supplemented by any credit support annex and confirmation confirming any
transaction thereunder.

“Jive Holdco” is Jive U.S. Holding, Inc., Borrower’s Subsidiary existing as of
the Effective Date organized under the laws of Delaware.

“Joinder Request” is defined in Section 6.12 of this Agreement.

“Key Person” is either of Borrower’s Chief Executive Officer or Chief Financial
Officer.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(b).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Credit Extension to be made, continued as or converted
into a LIBOR Credit Extension, the rate of interest per annum determined by Bank
to be the per annum rate of interest at which deposits in Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Credit Extension.

“LIBOR Credit Extension” means a Credit Extension that bears interest based at
the LIBOR Rate plus the LIBOR Rate Margin.

“LIBOR Rate” means, for each Interest Period in respect of each LIBOR Credit
Extension, an interest rate per annum (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

 

-28-



--------------------------------------------------------------------------------

“LIBOR Rate Margin” is (a) with respect to Advances, two percent (2.0%), and
(b) with respect to Term Loan Advances, two and one quarter of one percent
(2.25%), provided that at such times that Borrower maintains an Adjusted Quick
Ratio of greater than or equal to 2.75 to 1.00, the LIBOR Rate Margin shall be
(x) with respect to Advances, one and three quarters of one percent (1.75%), and
(y) with respect to Term Loan Advances, two percent (2.0%). Any change in the
LIBOR Rate Margin due to a change in the Adjusted Quick Ratio shall take effect
on the first (1st) calendar day of the month following the Bank’s receipt of
Borrower’s financial statements for which the Adjusted Quick Ratio was
calculated.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
and FX Forward Contract, any note, or notes or guaranties executed by Borrower,
any subordination agreement, and any other present or future agreement between
Borrower and/or for the benefit of Bank, all as amended, restated, or otherwise
modified, excluding, however, the Secured Rate Contracts.

“Loan Obligations” are Borrower’s obligations to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrower owes Bank now or
later, whether under this Agreement or the other Loan Documents, including,
without limitation, all obligations relating to any letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including any
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents, provided, however, that the Loan Obligations
shall not include the Secured Swap Obligations.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
substantial likelihood that Borrower shall fail to comply with one or more of
the financial covenants in Section 6 during the next succeeding financial
reporting period.

“Net Income” means the net income (or deficit) of Borrower on a consolidated
basis, determined in accordance with GAAP.

“New Subsidiary” is defined in Section 6.12.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit B, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.

“Obligations” mean the Loan Obligations and the Secured Swap Obligations.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Parent” is defined in Section 3.7(d).

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment in Full” is defined in Section 4.1.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquisition” is any acquisition by the Borrower of all or the
majority the capital stock, or substantially all or a majority of the assets, of
any Person or a division of a Person, provided such acquisition complies with
the following criteria:

(a) no Event of Default has occurred and is continuing or would exist after
giving effect to the acquisition;

 

-29-



--------------------------------------------------------------------------------

(b) Borrower is the surviving legal entity or the surviving parent company of
the acquired target company;

(c) to the extent that the total consideration (including cash and the value of
any non-cash consideration) for the contemplated acquisition exceeds Five
Million Dollars ($5,000,000.00), Borrower is in compliance on a Pro Forma Basis
with all covenants in this Agreement;

(d) the target company is in the same or similar line of business to that of
Borrower;

(e) the acquisition of the target company shall be a voluntary transaction and
not a hostile takeover or acquisition;

(f) Borrower has at least Fifty Million Dollars ($50,000,000.00) in unrestricted
and unencumbered (except for the encumbrance in favor of Bank consisting of the
general security interest granted hereunder) cash with Bank, Bank’s Affiliates
and/or a third party so long as a Control Agreement satisfactory to Bank has
been executed and delivered with respect to any non-Bank account containing such
funds both before and after giving effect to the acquisition (including, without
limitation, after payment in full of the purchase price in connection with such
acquisition); and

(g) to the extent that such acquisition contemplates the formation of a
Subsidiary or, after giving effect to the acquisition, either Borrower or any
Subsidiary having a new Subsidiary, Borrower has complied with Section 6.12.

“Permitted Distributions” are:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000.00) in any fiscal
year, provided that at the time of any such purchase, and after giving effect to
any such purchase, no Event of Default has occurred and is continuing;

(b) distributions or dividends consisting solely of Borrower’s capital stock;

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

(e) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations; and

(f) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness under Rate Contracts so long as such Rate Contracts are entered
into with financial institutions or brokerage firms in connection with bona fide
hedging activities in the ordinary course of business and not for speculative
purposes;

(g) Indebtedness secured by Permitted Liens; and

 

-30-



--------------------------------------------------------------------------------

(h) Indebtedness between Borrower and any of its Subsidiaries or among any of
Borrower’s Subsidiaries otherwise constituting a Permitted Investment (and at
all times subject to the limitations in subsection (f)(ii) of the definition of
Permitted Investments);

(i) Indebtedness with respect to letters of credit;

(j) Indebtedness of Persons acquired in connection with any transaction
permitted by Section 7.3, provided that such Indebtedness was not created in
contemplation of such transaction;

(k) earn-out obligations or deferred payments of consideration in connection
with any transaction permitted by Section 7.3;

(l) other Indebtedness, if, on the date of incurring any Indebtedness pursuant
to this clause (l), the outstanding aggregate amount of all Indebtedness
incurred pursuant to this clause (l) does not exceed Five Hundred Thousand
Dollars ($500,000.00); and

(m) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (l) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments consisting of deposit accounts in which Bank has a perfected
security interest to the extent required by Section 6.6;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) (i) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
(ii) Investments by Borrower in Subsidiaries not to exceed One Million Dollars
($1,000,000.00) in the aggregate in any fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of Rate Contracts so long as such Rate Contracts are
entered into with financial institutions or brokerage firms in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary;

(k) Investments permitted by Section 7.3, including the formation of any
Subsidiary in connection with such Investment and the capitalization of such
Subsidiary in any amounts necessary to consummate the acquisition permitted by
Section 7.3, whether by capital contribution or intercompany loans, but in any
case specifically excluding any Investments in any such Subsidiaries after any
such acquisition unless otherwise permitted by subsection (f) of this definition
of Permitted Investments; and

(l) other Investments, if, on the date of incurring any Investments pursuant to
this clause (l), the outstanding aggregate amount of all Investments incurred
pursuant to this clause (l) does not exceed Five Hundred Thousand Dollars
($500,000.00).

 

-31-



--------------------------------------------------------------------------------

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens or capital leases (i) on Equipment (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto and the proceeds thereof), acquired or held by Borrower
incurred for financing the acquisition of the Equipment, securing no more than
Three Million Dollars ($3,000,000.00) in the aggregate amount outstanding, or
(ii) existing on Equipment (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto and the proceeds
thereof) when acquired, if the Lien is confined to the Equipment (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto) and the proceeds of the Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;

(i) Liens consisting of pledges of cash, cash equivalents or government
securities to secure Rate Contracts so long as such Rate Contracts are entered
into with financial institutions or brokerage firms in connection with bona fide
hedging activities in the ordinary course of business and not for speculative
purposes;

(j) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(k) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts to the extent required under Section 6.6;

(m) Liens on insurance proceeds in favor of insurance companies granted solely
to secure financed insurance premiums; and

(n) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is, with respect to any day, the “Prime Rate” as quoted in the Wall
Street Journal print edition on such day (or, if such day is not a day on which
the Wall Street Journal is published, the immediately preceding day on which the
Wall Street Journal was published).

 

-32-



--------------------------------------------------------------------------------

“Prime Rate Credit Extension” means a Credit Extension that bears interest based
at the Prime Rate plus the Prime Rate Margin.

“Prime Rate Margin” is (a) with respect to Advances, one quarter of one percent
(0.25%), and (b) with respect to Term Loan Advances, one half of one percent
(0.50%), provided that at such times that Borrower maintains an Adjusted Quick
Ratio of greater than or equal to 2.75 to 1.00, the Prime Rate Margin shall be
(x) with respect to Advances, zero percent (0.00%), and (y) with respect to Term
Loan Advances, one quarter of one percent (0.25%). Any change in the Prime Rate
Margin due to a change in the Adjusted Quick Ratio shall take effect on the
first (1st) calendar day of the month following the Bank’s receipt of Borrower’s
financial statements for which the Adjusted Quick Ratio was calculated.

“Pro Forma Basis” means, for any acquisition that occurs subsequent to the
commencement of a period for which the financial effect of such transaction is
being calculated, and giving effect to the transaction for which such
calculation or determination is being made, such calculation or determination
shall give pro forma effect to such acquisition (and any related incurrence or
repayment of Indebtedness) as if it occurred on the first day of the period for
which such calculation is being made (including cost savings to the extent such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of Regulation S-X promulgated under
the Exchange Act and as interpreted by the staff of the SEC).

“Quarterly Financial Statements” is defined in Section 6.2(a).

“Quick Assets” is, on any date, Borrower’s consolidated unrestricted cash and
Cash Equivalents maintained with Bank, plus unrestricted and unencumbered cash
or Cash Equivalents deposited with or invested through a third party so long as
a Control Agreement satisfactory to Bank has been executed and delivered with
respect to such deposits or investments, plus net billed accounts receivable.

“Rate Contracts” mean any swap agreement (as such term is defined in Section 101
of the Bankruptcy Code) and all other agreements or documents now existing or
hereafter entered into by Borrower that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction (other than FX Forward Contracts), currency swap, cross currency
rate swap, currency option or any similar transaction, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower exposure to fluctuations in interest rates, currency exchange
rates, loan, credit exchange, security, or commodity prices.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Credit
Extensions.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Controller and Assistant Controller of Borrower.

“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Bank’s right to sell any
Collateral.

 

-33-



--------------------------------------------------------------------------------

“Revolving Line” is an Advance or Advances in an amount equal to Thirty Million
Dollars ($30,000,000.00).

“Revolving Line Maturity Date” is May 23, 2015.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Secured Rate Contract” means any Rate Contract entered into in writing under an
ISDA Master Agreement (a) between Borrower and Secured Swap Provider, (b) has
been provided or arranged by Bank or its Affiliate; and (c) if the Secured Swap
Provider is not Bank or its Affiliate at the time of execution and delivery of
such Rate Contract, Bank has acknowledged in writing such Rate Contract
constitutes a “Secured Rate Contract” hereunder and Bank and such Secured Swap
Provider have entered into an agency addendum to the ISDA Master Agreement.

“Secured Swap Obligations” are Borrower’s obligations to pay when due any and
all amounts that Borrower owes any Secured Swap Provider, now or later, under
any Secured Rate Contract, and including interest accruing after Insolvency
Proceedings begin and all debts, liabilities, or obligations of Borrower
assigned to any Secured Swap Provider, including the obligation to perform
Borrower’s duties under the Secured Rate Contracts.

“Secured Swap Provider” means (i) Bank or an Affiliate of Bank (or a Person who
was Bank or an Affiliate of Bank at the time of execution and delivery of a
Secured Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by Bank or an Affiliate of Bank, and any assignee
thereof.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Selected Amortization Number” is, with respect to each Term Loan Advance, the
number of consecutive equal quarterly principal payments that shall be made by
Borrower with respect to such Term Loan Advance pursuant to Section 2.1.5(b), as
selected by Borrower in writing, provided (a) such Selected Amortization Number
shall be four (4), eight (8), twelve (12), sixteen (16) or twenty (20), and
(b) if Borrower does not clearly specify a Selected Amortization Number or
selects a number other than four (4), eight (8), twelve (12), sixteen (16) or
twenty (20), the Selected Amortization Number shall be twenty (20).

“Settlement Date” is defined in Section 2.1.3.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter incurred indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
reasonably acceptable to Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Term Loan Advance” and “Term Loan Advances” are defined in Section 2.1.5(a).

“Term Loan Maturity Date” is, (a) with respect to each Term Loan Advance with a
Selected Amortization Number of four (4), the first (1st) day of the fourth
(4th) calendar quarter following the calendar quarter in which the Funding Date
of such Term Loan Advance occurs, (b) with respect to each Term Loan Advance
with a Selected Amortization Number of eight (8), the first (1st) day of the
eighth (8th) calendar quarter following the calendar quarter in which the
Funding Date of such Term Loan Advance occurs, (c) with respect to each Term
Loan Advance with a Selected Amortization Number of twelve (12), the first
(1st) day of the twelfth (12th) calendar quarter following the calendar quarter
in which the Funding Date of such Term Loan Advance occurs, (d) with respect to
each Term Loan Advance with a Selected Amortization Number of sixteen (16), the
first (1st) day of the sixteenth (16th) calendar quarter following the calendar
quarter in which the Funding Date of such Term Loan Advance occurs, and (e) with
respect to each Term Loan Advance with a Selected Amortization Number of twenty
(20), the first (1st) day of the twentieth (20th) calendar quarter following the
calendar quarter in which the Funding Date of such Term Loan Advance occurs.

 

-34-



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, at any date of determination, determined on a
consolidated basis, a ratio of (a) Funded Debt (excluding the principal amount
of any Subordinated Debt), to (b) EBITDA measured with respect the twelve
(12) month period ending on such date of determination.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

“Unused Revolving Line Margin” is 0.35%, provided that at such times that
Borrower maintains an Adjusted Quick Ratio of greater than or equal to 2.75 to
1.00, the Unused Revolving Line Margin shall be 0.30%. Any change in the Unused
Revolving Line Margin due to a change in the Adjusted Quick Ratio shall take
effect on the first (1st) calendar day of the month following the Bank’s receipt
of Borrower’s financial statements for which the Adjusted Quick Ratio was
calculated.

[Signature page follows.]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: JIVE SOFTWARE, INC. By:  

/s/ Bryan J. LeBlanc

Name:   Bryan J. LeBlanc Title:   Chief Financial Officer BANK: SILICON VALLEY
BANK By:  

/s/ Matt Monroe

Name:   Matt Monroe Title:   Relationship Manager

 

-36-



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include:

(a) more than sixty-five percent (65.0%) of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower of any
Foreign Subsidiary which shares entitle the holder thereof to vote for directors
or any other matter;

(b) more than sixty-five percent (65.0%) of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower of Jive
Holdco which shares entitle the holder thereof to vote for directors or any
other matter, provided, however, immediately upon the earlier to occur of
(i) the date that Jive Holdco holds any assets other than stock of Foreign
Subsidiaries or (ii) a Joinder Request, then the exclusion provided herein shall
no longer be applicable and all of the issued and outstanding shares of capital
stock owned by Borrower of Jive Holdco shall be automatically deemed to be part
of the Collateral;

(c) any Intellectual Property; provided, however, the Collateral shall include
all Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property; or

(d) any Equipment subject to a lien described in clause (c) of the definition of
Permitted Liens if the granting of a lien in such Equipment is prohibited by or
would constitute a default under any agreement or document governing such
Equipment (but only to the extent such prohibition is enforceable under
applicable law), provided that upon the termination or lapsing of any such
prohibition, such Equipment shall automatically be part of the Collateral.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

JIVE SOFTWARE, INC.

Date:                     

 

TO:    SILICON VALLEY BANK   

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

RE:    Second Amended and Restated Loan and Security Agreement dated as of
            , 2012 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between JIVE SOFTWARE, INC. (“Borrower”),
and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of the borrowing of a Credit Extension.

1. The requested Borrowing shall be a [Advance] or [Term Loan Advance]

2. The Funding Date, which shall be a Business Day, of the requested borrowing
is             .

3. The aggregate amount of the requested borrowing is $            .

4. If the requested Borrowing is a Term Loan Advance, the requested number of
quarterly principal payments is             [4,8,12,16 or 20] (the “Selected
Amortization Number”)

5. The requested Credit Extension shall consist of $            of Prime Rate
Credit Extensions and $            of LIBOR Credit Extensions.

6. The duration of the Interest Period for the LIBOR Credit Extensions included
in the requested Credit Extension shall be [30/60/90] days.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and after giving effect thereto, and to the application of the proceeds
therefrom, as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; and

(b) no Event of Default has occurred and is continuing, or would result from
such proposed Credit Extension.



--------------------------------------------------------------------------------

BORROWER:

JIVE SOFTWARE, INC.

By:

 

 

Name:

 

 

Title:

 

 

For internal Bank use only

 

LIBOR Pricing Date

  

LIBOR

  

LIBOR Variance

  

Maturity Date

              %   



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION/CONTINUATION

JIVE SOFTWARE, INC.

Date:                    

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Second Amended and Restated Loan and Security Agreement dated as of
            , 2012 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between JIVE SOFTWARE, INC. (“Borrower”),
and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Credit Extensions specified herein, that:

1. The date of the [conversion] [continuation] is                     , 20    .

2. The type of Credit Extensions to be converted or continued are
            (Advances or Term Loan Advances).

3. The aggregate amount of the proposed Credit Extensions to be [converted] is
$            or [continued] is $            .

4. The Credit Extensions are to be [converted into] [continued as] [LIBOR]
[Prime Rate] Credit Extensions.

5. The duration of the Interest Period for the LIBOR Credit Extensions included
in the [conversion] [continuation] shall [30/60/90] days.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b) no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation].

[Signature page follows.]



--------------------------------------------------------------------------------

BORROWER:

JIVE SOFTWARE, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

For internal Bank use only

 

LIBOR Pricing Date

  

LIBOR

  

LIBOR Variance

  

Maturity Date

              %   



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

Date:                     

TO: SILICON VALLEY BANK

FROM: JIVE SOFTWARE, INC.

The undersigned authorized officer of JIVE SOFTWARE, INC. (“Borrower”) certifies
that under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending             with
all required covenants except as noted below; (2) there are no Events of Default
except as noted below; (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, have timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly consolidating financial statements

   Quarterly within 45 days    Yes     No

Annual financial statement (CPA Audited)

   FYE within 150 days    Yes     No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes     No

Quarterly Compliance Certificate

  

Contemporaneously with delivery

of the 10-Q and 10-K

   Yes     No

 

Financial Covenant

  

Required

 

Actual

  

Complies

Maintain as of the last day of each applicable quarter:

       

Adjusted EBITDA (tested in 2012 and 2013)

   $            *   $                Yes     No N/A

Adjusted Quick Ratio

   >         :1.0**           :            Yes     No

Fixed Charge Coverage Ratio (tested in 2014 and thereafter)

   > 1.50 : 1.0           :            Yes     No N/A

Total Leverage Ratio (tested in 2014 and thereafter)

   < 2.50 :1.0           :            Yes     No N/A

 

* As set forth in Section 6.7(a) of the Agreement.

** As set forth in Section 6.7(b) of the Agreement.



--------------------------------------------------------------------------------

Performance Pricing/Unused Revolving Line Margin

   Required      Actual      Eligible?  

Adjusted Quick Ratio (quarterly)

     > 2.75:1.0                 :1.0         Yes     No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

            BANK USE ONLY BORROWER:       Received by:  

 

 

JIVE SOFTWARE, INC.

          AUTHORIZED SIGNER             Date:  

 

By:  

 

            Name:  

 

      Verified:  

 

Title:  

 

          AUTHORIZED SIGNER             Date:  

 

            Compliance Status:    Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:             

I. Adjusted EBITDA (Section 6.7(a)) (tested quarterly)

Required: Adjusted EBITDA on a cumulative basis for each calendar year, of at
least (i) ($20,000,000.00) for the calendar year ending December 31, 2012, and
(ii) $0.00 for the calendar year ending December 31, 2013

 

A.    Net Income    $                 B.    To the extent included in the
determination of earnings for such period      

1.      Interest Expense

   $                   

2.      income tax expense

   $                   

3.      depreciation expense

   $                   

4.      amortization expense

   $                   

5.      The sum of lines 1 through 4

   $                 C.    Non-recurring expenses or charges that do not
represent a cash item in such period or any future period, including stock based
compensation and any purchase accounting adjustments    $                 D.   
Impairment of goodwill, intangible and tangible assets previously approved by
Bank    $                 E.    Other adjustments approved by Bank on a
case-by-case basis    $                 F.    Any increase in Deferred Revenue
from the prior period    $                 G.    Any decrease in Deferred
Revenue from the prior period    $                 H.    Unfunded Capital
Expenditures    $                 I.    Adjusted EBITDA (line A plus line B.5
plus line C plus line D plus line E plus line F minus line G minus Line H)    $
               

Is line I equal to or greater than the amount applicable above?

 

                    No, not in compliance                        Yes, in
compliance



--------------------------------------------------------------------------------

II. Adjusted Quick Ratio (Section 6.7(b) (tested quarterly))

Required: (i) At all times through and including December 31, 2013, 2.0 to 1.0,
and (ii) at all times on and after January 1, 2014, 1.50 to 1.0

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
maintained with Bank    $                 B.    Aggregate value of unrestricted
and unencumbered cash or Cash Equivalents deposited with or invested through a
third party in investments with maturities of fewer than twelve (12) months so
long as a Control Agreement satisfactory to Bank has been executed and delivered
with respect to such deposits or investments    $      C.    Aggregate value of
the net billed accounts receivable of Borrower    $      D.    Quick Assets (the
sum of lines A through C)    $      E.    Aggregate value of Loan Obligations to
Bank    $      F.    Aggregate value of liabilities that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and not otherwise reflected in line E above that matures
within one (1) year    $      G.    Current Liabilities (the sum of lines E and
F)    $      H.    Current portion of Deferred Revenue    $      I.    Line G
minus line H    $      J.    Adjusted Quick Ratio (line D divided by line I)   

Is line J equal to or greater than the amount applicable above?

 

                     No, not in compliance                        Yes, in
compliance

III. Fixed Charge Coverage Ratio (Section 6.7(c)) (tested quarterly, starting in
2014)

Required: 1.50 to 1.0

 

*All values are for the immediately preceding 12 month period unless otherwise
specified

 

A.    Net Income    $                 B.    To the extent included in the
determination of earnings for such period      

1.      Interest Expense

   $        

2.      income tax expense

   $        

3.      depreciation expense

   $        

4.      amortization expense

   $        

5.      The sum of lines 1 through 4

   $      C.    Non-recurring expenses or charges that do not represent a cash
item in such period or any future period, including stock based compensation and
any purchase accounting adjustments    $      D.    Impairment of goodwill,
intangible and tangible assets previously approved by Bank    $      E.    Other
adjustments approved by Bank on a case-by-case basis    $      F.    Any
increase in Deferred Revenue from the prior period    $      G.    Any decrease
in Deferred Revenue from the prior period    $      H.    EBITDA (line A plus
line B.5 plus line C plus line D plus line E plus line F minus line G)    $     
I.    Consolidated Interest Expense and Taxes    $      J.    The sum of all
principal payments due for immediately following 12 month period on Funded Debt
   $      K.    Fixed Charge Coverage Ratio (line H divided by (the sum of lines
I and line J)              :1.0   

Is line K equal to or greater than 1.50 to 1.0?

 

                    No, not in compliance                        Yes, in
compliance



--------------------------------------------------------------------------------

IV. Total Leverage Ratio (Section 6.7(d)) (tested quarterly, starting in 2014)

Required: Less than or equal to 2.50 to 1.0

 

* The values in B, C and D below are for the immediately preceding 12 month
period

 

A.    Funded Debt (all (a) borrowed money (whether direct or indirect) incurred,
assumed, or guaranteed, plus (b) all capital lease obligations, plus (c) all
synthetic lease obligations, plus (d) all obligations, contingent or otherwise,
under any letters of credit, plus (e) all obligations for the deferred purchase
price of capital assets, plus (f) all obligations under conditional sales
agreements; provided, however, Funded Debt shall not include (i) Borrower’s
obligations under operating leases, and (ii) Borrower’s obligations under
guarantees provided in respect of operating leases of Borrower’s Subsidiaries),
but excluding the principal amount of any Subordinated Debt    $             B.
   Net Income    $             C.    To the extent included in the determination
of earnings for such period      

1.      Interest Expense

   $               

2.      income tax expense

   $               

3.      depreciation expense

   $               

4.      amortization expense

   $               

5.      The sum of lines 1 through 4

   $             D.    Non-recurring expenses or charges that do not represent a
cash item in such period or any future period, including stock based
compensation and any purchase accounting adjustments    $             E.   
Impairment of goodwill, intangible and tangible assets previously approved by
Bank    $             F.    Other adjustments approved by Bank on a case-by-case
basis    $             G.    Any increase in Deferred Revenue from the prior
period    $             H.    Any decrease in Deferred Revenue from the prior
period    $             I.    EBITDA (line B plus line C.5 plus line D plus line
E plus line F plus line G minus line H)    $             J.    Total Leverage
Ratio (line A divided by line I)            :1.0

Is line J less than or equal to 2.50 to 1.0?

 

                    No, not in compliance                        Yes, in
compliance